DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Drawings
The drawings are objected to because:
Figure 1, reference numeral “100” should have an arrow pointing in the general direction of the “segment” in Figure 1. Applicant is reminded that a floating reference numeral is typically used to designate an ambient area. I.e., in Figure 1, the reference numeral “100” appears to be identifying the “area” behind the band segments themselves.
Figure 5, reference numeral “200” should have an arrow pointing in the general direction of the “fitting” in Figure 5.
Figure 7, reference numeral “200e” should have an arrow pointing in the general direction of the “fitting” in Figure 7.
Figure 11, reference numeral “200p” should have an arrow pointing in the general direction of the “fitting” in Figure 11.
Figure 12, reference numeral “200p” should have an arrow pointing in the general direction of the “fitting” in Figure 12.
Figure 13, reference numeral “200i” should have an arrow pointing in the general direction of the “fitting” in Figure 13.
Figure 14, reference numeral “200j” should have an arrow pointing in the general direction of the “fitting” in Figure 14.
Figure 15, reference numeral “200k” should have an arrow pointing in the general direction of the “fitting” in Figure 15.
Figure 16, reference numeral “200m” should have an arrow pointing in the general direction of the “fitting” in Figure 16.
Figure 17, reference numeral “200n” should have an arrow pointing in the general direction of the “fitting” in Figure 17.
Figure 18, reference numeral “700” should have an arrow pointing in the general direction of the “adornment” in Figure 17.
Figure 20, reference numeral “700c” should have an arrow pointing in the general direction of the “adornment” in Figure 20.
Figure 26, reference numeral “100j” should have an arrow pointing in the general direction of the “segment” in Figure 26.
Figure 27, reference numeral “100k” should have an arrow pointing in the general direction of the “segment” in Figure 27.
Figure 43, reference numeral “200q” should have an arrow pointing in the general direction of the “fitting” in Figure 43.
Figure 44, reference numeral “100m” should have an arrow pointing in the general direction of the “segment” in Figure 44.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 9-10 recite “may include one or more….” However, the examiner notes that the term “may” leaves the claim indefinite and unclear because it is unclear whether the limitations 
Claim 2 recites “may be joined…” However, the examiner notes that the term “may” leaves the claim indefinite and unclear because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is reminded that claim language must be definitive in nature. I.e., there can be no ambiguity as to what is actually being claimed within a claim. If applicant wishes to clarify a “functional” aspect of the invention as claimed, it must positively recited the structure in the form of something like “configured to be…..” The same rejection and thought process would apply to the recitation of “may be” in each of claims 3, 4, 11 and 12.
Claim 2, Line 2 recites “with one or more said band segments and/or one or more said fittings.” However, the examiner notes that claim 1 has already set forth a SINGLE band segment and a SINGLE fitting, and thus claim 2 cannot now refer to multiple “band segments” and “fittings” as a SINGLE element cannot be MULITPLE elements. To fix this, the phrase “with one or more said band segments and/or one or more said fittings” could be replaced with “with one or more additional band segments and/or one or more additional fittings.”
Claim 15 recites the limitation "said fitting heads" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. To fix this replace "

Claim 16 recites the limitation "said fitting heads" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. To fix this replace "
Claim 16 recites the limitation "said band segment eyelets" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. To fix this replace "

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, claim(s) 1-7, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,194,734 (Brenner).
Regarding Claims 1-7, Brenner teaches: Claim 1 - a modular system for customizable accessories comprising: a molded polymer band segment (A) having two opposing faces separated by interior stratum, two opposing end portions, midsection, and one or more hollow eyelets (A3, A4), said eyelets (A3, A4) extending through said opposing faces and said interior stratum; and a molded polymer fitting (B) having top face, underside, interior stratum, two opposing end portions, midsection, one or more outwardly projecting peduncles (B1, B2), one or more heads (on B1, B2), said heads (B1, B2) affixed to said peduncles (B1, B2) and said peduncles (B1, B2) affixed to said underside, and may include one or Claim 2 - wherein said band segment (A) and said fitting (B) may be joined with one or more said band segments (A) and/or one or more said fittings (B), (Figures 1-5); Claim 3 - wherein said band segment (A) and said fitting (B) may be may be disassembled, (Figures 1-5); Claim 4 - wherein said band segment (A) and said fitting (B) may be may be reused, (Figures 1-5); Claim 5 - wherein said band segment (A) may be of varying colors and/or color combinations and said fitting (B) may be of varying colors and/or color combinations, (Figures 1-5); Claim 6 - wherein said band segment (A) may be of varying sizes and said fitting (B) may be of varying sizes, (Figures 1-5); Claim 7 - wherein said band segment (A) may be of varying shapes and said fitting (B) may be of varying shapes, (Figures 1-5).
Regarding Claim 15, Brenner teaches: Claim 15 - a method of assembling a modular system for customizable accessories comprising the steps of: grasping a fitting (B); grasping a band segment (A); inserting said fitting heads (B1, B2) through said band segment eyelets (A3, A4) until said heads (B1, B2) penetrate said eyelets (A3, A4) completely, thereby securing said fitting (B) to said band segment (A), (Figures 1-5).
Regarding Claim 16, Brenner teaches: Claim 16 - a method of disassembling a modular system for customizable accessories comprising the steps of: grasping a fitting (B); 13grasping a band segment (A); pulling said fitting heads (B1, B2) through said band segment eyelets (A3, A4) until said heads (B1, B2) are expelled from said eyelets (A3, A4), (Figures 1-5).

As best understood in view of the 112 rejections above, claim(s) 1-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0209375 (Padgett et al.).
Regarding Claims 1-11, 13 and 14, Padgett et al. teaches: Claim 1 - a modular system for customizable accessories comprising: a molded polymer band segment (110) having two opposing faces separated by interior stratum, two opposing end portions, midsection, and one or more hollow eyelets (118), said eyelets (118) extending through said opposing faces and said interior stratum; and a molded polymer fitting (130) having top face, underside, interior stratum, two opposing end portions, midsection, one or more outwardly projecting peduncles (680), one or more heads (on 680), said heads (on 680) affixed to said peduncles (680) and said peduncles (680) affixed to said underside, and may include one or more hollow eyelets (138), said eyelets (138) extending through said top face, said underside, and said interior stratum; wherein said fitting head and said fitting peduncle (680) are inserted into clamping engagement with said band segment eyelet (118), thereby securing said fitting (130) to said band segment (110), (Figures 1-6); Claim 2 - wherein said band segment (110) and said fitting (130) may be joined with one or more said band segments (110) and/or one or more said fittings (130), (Figures 1-6); Claim 3 - wherein said band segment (110) and said fitting (130) may be may be disassembled, (Figures 1-6); Claim 4 - wherein said band segment (110) and said fitting (130) may be may be reused, (Figures 1-6); Claim 5 - wherein said band segment (110) may be of varying colors and/or color combinations and said fitting (130) may be of varying colors and/or color combinations, (Figures 1-6); Claim 6 - wherein said band segment (110) may be of varying sizes and said fitting (130) may be of varying sizes, (Figures 1-6); Claim 7 - wherein said band segment (110) may be of varying shapes and said fitting (130) may be of varying shapes, (Figures 1-6); Claim 8 - wherein said band segment (110) may be made of metal and/or of a polymer and metal combination and said fitting (130) may be made of metal or of polymer and/or of a polymer and metal combination (Paragraphs [009] and [0027] describe the materials of the band segment and the fitting being made from plastics and metals), (Figures 1-6); Claim 9 - wherein ornamental designs may rise from, adhere to, and/or be cut into one or both said band segment faces and into or through the interior stratum and may be of a different color and/or may be made of a different material than said band segment faces and ornamental designs may rise from, adhere to, and/or be cut into said fitting face and/or said fitting underside and into or through the interior stratum and may be of a different color and/or may be made of a different material than said fitting face and/or said fitting underside (Paragraph [0032] describes the use of jewelry, timepieces, RFID technology, etc. which are the equivalent of ornamental designs), (Figures 1-6); Claim 10 - wherein said band segment (110) may incorporate technological features (Paragraph [0032] describes the use of timepieces, RFID technology, etc.) for use as a wearable device and wherein said fitting may incorporate technological features for use as a wearable device, (Figures 1-6); Claim 11 - wherein one or more adornment (Paragraph [0032] describes the use of jewelry, timepieces, RFID technology, etc. which are the equivalent of ornamental designs) may be attached to said band segment (110) and/or said fitting (130), (Figures 1-6); Claim 13 – wherein said adornment (Paragraph [0032] describes the use of jewelry, timepieces, RFID technology, etc. which are the equivalent of ornamental designs) may be of varying colors, color combinations, sizes, and/or shapes, and may display ornamentation, (Figures 1-6); Claim 14 - wherein said adornment (Paragraph [0032] describes the use of jewelry, timepieces, RFID technology, etc. which are the equivalent of ornamental designs) may be made of polymer and/or of metal and/or of a polymer and metal combination (Paragraphs [009] and [0027] describe the materials of the band segment and the fitting being made from plastics and metals), (Figures 1-6).
Regarding Claim 15, Padgett et al. teaches: Claim 15 - a method of assembling a modular system for customizable accessories comprising the steps of: grasping a fitting (130); grasping a band segment (110); inserting said fitting heads (680) through said band segment eyelets (118) until said 
Regarding Claim 16, Padgett et al. teaches: Claim 16 - a method of disassembling a modular system for customizable accessories comprising the steps of: grasping a fitting (130); 13grasping a band segment (110); pulling said fitting heads (680) through said band segment eyelets (118) until said heads (680) are expelled from said eyelets (118), (Figures 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0209375 (Padgett et al.) in view of U.S. Patent Application Publication No. 2010/0132237 (McDermott et al.).
Claim 12, Padgett et al. teaches the system as described above, but does not teach: said adornment comprising two opposing faces separated by interior stratum, two opposing end portions, a midsection, one or more hollow cutouts extending through said interior stratum and/or one or both said opposing faces, and may include one or more hollow eyelets, said eyelets extending through said opposing faces and said interior stratum, wherein one or more adornments may be attached to said band segment and/or said fitting by means of sliding said band segment and/or said fitting through said hollow cutout of said adornment (Claim 12). However, McDermott et al. teaches: Claim 12 – an adornment (320) comprising two opposing faces separated by interior stratum, two opposing end portions, a midsection, one or more hollow cutouts (326a) extending through said interior stratum and/or one or both said opposing faces, and may include one or more hollow eyelets (330), said eyelets (330) extending through said opposing faces and said interior stratum, wherein one or more adornments (320) may be attached to a band segment and/or a fitting (303) by means of sliding said band segment and/or said fitting (303) through said hollow cutout (326a) of said adornment (320), (Figure 8 and 10A-11B). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Padgett et al. to have said adornment comprising two opposing faces separated by interior stratum, two opposing end portions, a midsection, one or more hollow cutouts extending through said interior stratum and/or one or both said opposing faces, and may include one or more hollow eyelets, said eyelets extending through said opposing faces and said interior stratum, wherein one or more adornments may be attached to said band segment and/or said fitting by means of sliding said band segment and/or said fitting through said hollow cutout of said adornment (Claim 12) as taught by McDermott et al. for the purposes of having the ability to add adornments to the strap of Padgett et al. to add indicia and information regarding the user of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649